Order entered November 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00278-CV

                              JULIE E. SCHMADER, Appellant

                                               V.

    MATTHEW M. BUTSCHEK D/B/A ACCENT FINANCIAL SERVICES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-01100-2012

                                           ORDER
       We GRANT appellee’s November 9, 2015 unopposed third motion for an extension of

time to file a brief. Appellee shall file a brief by NOVEMBER 30, 2015. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE